per curiam:
Hoy nos vemos obligados a ejercer nuestra facultad constitucional de disciplinar a un juez que incu-rrió en una conducta que no solo infringe los Cánones de Etica Judicial, 4 LPRA Ap. IV-B, sino que, además, atenta contra el principio de obediencia jerárquica sobre el cual se sostiene nuestro sistema judicial. Luego de evaluar la que-rella presentada en contra del juez Carlos Candelaria Rosa, el informe de la Comisión de Disciplina Judicial y los alegatos de las partes, decretamos su suspensión de em-pleo y sueldo por el término de tres meses.
HH
El juez Candelaria Rosa fue admitido al ejercicio de la abogacía el 15 de enero de 1997. El 27 de noviembre de 2006 juramentó como Juez Superior del Tribunal de Pri-mera Instancia. Posteriormente, el 27 de junio de 2014, juramentó al cargo de Juez del Tribunal de Apelaciones, posición que ocupa actualmente.
En octubre de 2010, mientras el juez Candelaria Rosa aún se desempeñaba como Juez Superior en el Centro Judicial de Ponce, presidió un juicio por jurado en el caso criminal Pueblo v. Héctor Cordero Cruz y otros. Durante el juicio, se suscitó un incidente donde el juez Candelaria Rosa ordenó a los abogados de las partes que se sentaran en sus respectivas bancas y guardaran silencio en espera de que el Jurado abandonara la sala. No obstante, según surge de la sentencia sobre desacato que dictó el juez Candelaria Rosa el 13 de octubre de 2010, el Ledo. Armando Pietri Torres, abogado de defensa en el procedimiento, se mantuvo de pie “con gesto de eminente desafío a la autori-dad judicial y actitud arrogante que exhibió menosprecio al decoro, solemnidad y respeto debido a la Sala de Justicia” en presencia del Jurado. Informe de la Comisión de Disciplina Judicial, pág. 8. También, el licenciado Pietri Torres sobrepuso su voz en tono alto y realizó expresiones desde-*450ñosas que, según el magistrado, “intimaron parcialidad del Tribunal en la resolución de objeciones a favor del Fiscal y displicencia judicial a favor de las actuaciones del Ministe-rio Público”. Informe de la Comisión de Disciplina Judicial, pág. 8.
Por esa razón, el juez Candelaria Rosa encontró incurso en desacato criminal al licenciado Pietri Torres y lo senten-ció sumariamente a una pena de diez días-multa, a razón de cuarenta y cuatro dólares por cada día-multa, para un total de cuatrocientos cuarenta dólares. Además, le conce-dió al letrado hasta el 15 de octubre de 2010 a las cinco de la tarde para efectuar el pago de la sanción.
Insatisfecho con esa decisión, el licenciado Pietri Torres recurrió al Tribunal de Apelaciones. El 17 de diciembre de 2010, el Panel VI de la Región Judicial de Ponce del Tribunal de Apelaciones, compuesto por la Hon. Olga Birriel Car-dona y los entonces jueces Carlos J. López Feliciano y Sixto Hernández Serrano, emitió una sentencia en la que revocó la determinación de desacato criminal del juez Candelaria Rosa. El foro apelativo intermedio entendió que la conducta del licenciado Pietri Torres fue provocada por unos comen-tarios del Ministerio Público, por lo que su proceder en rea-lidad no fue un reto a la autoridad del Tribunal. Por esa razón, el Tribunal de Apelaciones concluyó que el incidente no tuvo la gravedad que el juez Candelaria Rosa le atribuyó. El foro apelativo intermedio precisó que el Tribunal de Pri-mera Instancia debió ejercer mayor control en el manejo del caso y pudo llamar la atención a los abogados y advertirles de las consecuencias a las que se exponían, tan pronto per-cibió que podría perder el control en la sala. Informe de la Comisión de Disciplina Judicial, pág. 9.
En respuesta a esa sentencia del Tribunal de Apelaciones, el juez Candelaria Rosa determinó inhibirse motu proprio de todos los casos en los que participara el licenciado Pietri Torres. En su resolución de inhibición de 13 de enero *451de 2011, el juez Candelaria Rosa expresó, en lo pertinente, lo siguiente:
Resulta alucinante como desde el edificio del Tribunal de Ape-laciones, ubicado en la calle César González de San Juan, los Jueces miembros del panel apelativo que cubre el distante Centro Judicial de Ponce han podido aquilatar mejor, para disculpar, el comportamiento del Ledo. Pietri, a pesar [de] que en la Sentencia de Desacato se certifica haber visto dicho pro-ceder directamente y haberlo descrito como un enfrentamiento al Tribunal de píe, con gesto de desafío y arrogancia a la vez que con menosprecio al decoro, la solemnidad y el respeto debido. [...]
Soy del criterio de que la Sentencia del Tribunal de Apela-ciones trasluce que el panel actualmente designado a Ponce, tal vez sin saberlo, participa de una visión distorsionada de la función judicial que propone un paradigma de Juez pusilá-nime, que no se ajusta a nuestro sistema de justicia pues se aleja del ideal de equilibrio reflexivo contenido de la pruden-cia, que es la virtud de umbral requerida a los jueces. [...]
No obstante, la Sentencia del Tribunal de Apelaciones se decanta por dicho modelo de pusilanimidad judicial, a lo mejor sin cobrar noticia de ello, aunque no por inadvertida deja de tener tál noción judicial el mismo efecto adverso. Lleva la ra-zón Trías al decir que “[e]l Juez no podrá o no preocuparse por los problemas de la teoría del derecho, pero, quiera o no, ten-drá, consciente o inconscientemente, su propia filosofía jurí-dica que irremediablemente intervendrá en la emisión de sus fallos”. [Nota al calce #4, Trías Monge, Teoría de la Adjudicación, Ed. UPR, San Juan, 2000, pág. 2] No cabe dudas de que la conformidad del Tribunal de Apelaciones con la abierta des-obediencia de una orden judicial irradia la noción castrada de Juez al que aquí se hace alusión. La posibilidad de que dicho Tribunal no haya advertido su propia teoría junto a las conse-cuencias de la misma corrobora también a Trías en cuanto a que “[e]l Juez sonámbulo camina por terreno minado.” [Nota al calce #5, Íd., pág. 3].
Más aún, dicho concepto de juez timorato generado por la Sentencia del Tribunal de Apelaciones tiene el efecto de ani-mar el irrespeto ya que, como advierte Dworkin, lo jurídico es a fin de cuentas materia de derechos y deberes sancionados en un Tribunal. [...] Aquí el Tribunal de Apelaciones adjudicó que el Ledo. Pietri no tenía que obedecer las órdenes del juez que suscribe, ergo, le confirió al abogado ese derecho y a este Tri*452bunal el deber de conformarse. Estimo que esta norma defor-mada de quehacer judicial, inspirada en la concepción de Juez pusilánime que le sirve de sustrato, tiene vigencia actual y potencial porque planeará sobre los casos futuros en los que intervenga el Ledo. Pietri ante este Tribunal. Si no por sus propios términos, porque la designación del panel de Jueces de Apelaciones que la ha generado aconteció tan reciente como el pasado 13 de diciembre de 2010, mediante la Orden núm. DJ2010-440 y con toda probabilidad permanecerá inalterado, a la vez que presto a reproducir su angustiosa concepción de apocamiento judicial.
[[Image here]]
Resulta palmario que la ostensible sumisión del criterio judicial a la voluntad irrestricta de acatar o no órdenes judicia-les conferida por la Sentencia del Tribunal de Apelaciones al Ledo. Pietri, mina la confianza pública en el sistema de justi-cia, que tiene como base fundamental la independencia judicial y el consecuente poder de dirigir el curso de los trabajos en una Sala de Justicia. Asimismo, la privación de autoridad que la Sentencia Revocatoria perpetra a este Tribunal con respecto al Ledo. Pietri para, entre las cosas, ordenar su desempeño con alguna pretensión de acatamiento, podría tener el efecto de arrojar dudas sobre la imparcialidad del Tribunal en futu-ros casos de éste, tanto porque el Ministerio Público pueda especular que el Tribunal esté impedido de actuar con respecto a dicho abogado, como porque coacusados de delitos puedan especular que el Tribunal mantenga alguna animosidad contra el mismo.
En consecuencia, a base del referido Canon 20(i), y sobre todo porque este Tribunal participa y practica una concepción de Juez que tiene que ver con la dignidad, gallardía y pruden-cia judicial, mientras que nada con la teoría de pusilanimidad judicial subyacente en la Sentencia del Tribunal de Apelacio-nes, resulta forzoso resolver la INHIBICIÓN motu proprio de quien suscribe en todos los casos en que esté involucrado el Ledo. Armando F. Pietri Torres. (Énfasis suplido y corchetes en el original). Informe de la Comisión de Disciplina Judicial, págs. 10-11.
El juez Candelaria Rosa notificó esa resolución de inhi-bición a la Jueza Administradora de la Región Judicial de Ponce, a la Jueza Coordinadora de Asuntos de lo Penal y a las partes. Posteriormente, el licenciado Pietri Torres pre-sentó una apelación en el caso criminal ante el Tribunal de Apelaciones e incluyó esa resolución como parte del *453apéndice. Fue en ese momento que la jueza Birriel Car-dona y los entonces jueces Serrano Hernández y López Feliciano, supieron de la resolución del juez Candelaria Rosa. De esa forma, el 2 de febrero de 2011 emitieron una Reso-lución en la que expresaron, entre otras cosas, que las pa-labras del juez Candelaria Rosa en su Resolución de inhi-bición estaban “dirigidas a cuestionar la integridad y capacidad profesional de los Jueces que integran este Panel”. Informe de la Comisión de Disciplina Judicial, pág. 12. Por esa razón, enviaron copia de su Resolución al en-tonces Juez Presidente, Federico Hernández Denton, para que determinara si procedía iniciar un procedimiento dis-ciplinario contra el juez Candelaria Rosa.(1) El Juez Presidente refirió el asunto a la entonces Directora Administrativa de los Tribunales, Hon. Sonia I. Vélez Colón, para el inicio de una investigación conforme a la Regla 5(c) de las Reglas de Disciplina Judicial. 4 LPRA Ap. XV-B.
El 20 de noviembre de 2013, tras completar la investi-gación, la entonces jueza Vélez Colón, en su capacidad como Directora Administrativa de los Tribunales, deter-minó archivar la queja contra el juez Candelaria Rosa. Esa determinación fue notificada al Juez Presidente. Luego de *454varios incidentes procesales, este Tribunal determinó, en Comunicación López Feliciano, Ex parte, 191 DPR 882 (2014), que los jueces del Tribunal de Apelaciones que refi-rieron el asunto al Tribunal Supremo eran parte promo-vente, por lo que debían ser notificados de los resultados de la queja que se presentó contra el juez Candelaria Rosa y de la decisión de archivarla. Estos, a su vez, tendrían la oportunidad de conocer el estado de su referido y, de enten-derlo necesario, solicitar una reconsideración de la decisión emitida. Así las cosas, el licenciado López Feliciano pre-sentó una solicitud de reconsideración, la cual fue acogida por la Oficina de Administración de los Tribunales (OAT).
Como resultado, se dejó sin efecto el archivo de la queja y continuó el procedimiento disciplinario. El 4 de febrero de 2015, luego de la investigación correspondiente, la Directora Administrativa de los Tribunales presentó un in-forme sobre la conducta del juez Candelaria Rosa. La Pre-sidenta de la Comisión de Disciplina Judicial designó a la Leda. Delia Lugo Bougal para que evaluara ese informe y determinara si existía causa probable para presentar una querella contra el juez Candelaria Rosa. El 18 de febrero de 2015, la licenciada Lugo Bougal determinó que existía causa probable para iniciar un procedimiento disciplinario contra el magistrado por posibles violaciones de los Cánones 6, 8, 14 y 23 de Ética Judicial, 4 LPRA Ap. IV-B. Por consiguiente, el 2 de marzo de 2015 la OAT presentó una querella contra el juez Candelaria Rosa, en la que le im-putó los cargos siguientes:
Primer Cargo
El Querellado, al manifestar en una Resolución de Inhibición su malestar con el Panel del Tribunal de Apelaciones por ha-ber revocado su determinación de desacato y al utilizar para ello adjetivos tales como “pusilánimes”, “apocados” y “timora-tos”, se alejó del respeto mutuo, la cordialidad y la colabora-ción profesional requerida por el Canon 6 de Etica Judicial. Sus manifestaciones constituyeron críticas infundadas contra sus compañeros jueces y juezas que lesionaron la imagen de respeto y dignidad que debe existir entre los miembros de la *455Judicatura, en violación a los Cánones 6, 14 y 23 de Ética Judicial.
Segundo Cargo
En virtud de las manifestaciones realizadas públicamente en su Resolución de Inhibición, que incluyeron acusar al Tribunal de Apelaciones de adoptar una “noción distorsionada de la fun-ción judicial”, un “modelo de pusilanimidad judicial”, una “an-gustiosa concepción de apocamiento judicial” y una “noción castrada de Juez”, el Querellado faltó al deber de comportarse de acuerdo a las más altas normas de respeto, decoro, pruden-cia, serenidad y solemnidad requeridas a los miembros de la Judicatura por el Canon 8. Asimismo, incumplió con su obli-gación de demostrar la circunspección requerida por el Canon 14, así como con el deber de no deshonrar el cargo judicial. De esa forma, el Querellado infringió los Cánones 8, 14, y 23 de Ética Judicial.
El 24 de marzo de 2015, el juez Candelaria Rosa pre-sentó su contestación a la querella y negó los cargos imputados. Alegó que sus expresiones no fueron dirigidas a sus compañeros jueces, sino que “constituyeron un intento de exponer una diferencia conceptual y de visión”. Informe de la Comisión de Disciplina Judicial, pág. 3. El magis-trado y la Oficina de Asuntos Legales de la OAT presenta-ron una moción conjunta ante la Comisión de Disciplina Judicial en la que indicaron que no existían controversias de hecho y que deseaban someter el asunto mediante me-morandos de Derecho. La Comisión de Disciplina Judicial accedió a esa solicitud. Así, el 8 de junio de 2015 las partes presentaron un documento en el que estipularon los hechos narrados en este memorando.
El 8 de septiembre de 2015, la Comisión de Disciplina Judicial presentó su informe. Determinó que no existía prueba clara, robusta y convincente de que el juez Candela-ria Rosa incurrió en violaciones éticas que ameritaran la imposición de sanciones disciplinarias. Esa conclusión es-tuvo fundamentada, en parte, en que “un caso aislado no constituye prueba clara, robusta y convincente para estable-cer que hubo una violación a los Cánones de Ética Judicial por parte del juez Candelaria Rosa”. Informe de la Comisión *456de Disciplina Judicial, págs. 19-20. De esta forma, la Comi-sión de Disciplina Judicial calificó lo ocurrido como un simple “error de juicio del juez Candelaria Rosa”. Informe de la Comisión de Disciplina Judicial, pág. 20.
No obstante, la Comisión de Disciplina Judicial deter-minó que las expresiones del juez Candelaria Rosa “no fue-ron acertadas y que pudiera considerarse que se excedió en la forma vehemente de defender su posición”. Informe de la Comisión de Disciplina Judicial, pág. 19. Además, concluyó que: (1) las expresiones del juez Candelaria Rosa fueron “desatinadas”; (2) este “no utilizó el medio apropiado y ade-cuado para exponer su posición”; (3) “sus palabras podrían ser interpretadas por sus compañeros jueces como un ata-que dirigido a cuestionar su integridad o capacidad”, y (4) “el lenguaje utilizado por el juez Candelaria Rosa para plasmar su diferencia de criterio pudo haber provocado in-comodidad en el ánimo del Panel de Jueces del Tribunal de Apelaciones”. Informe de la Comisión de Disciplina Judicial, págs. 16-18. Por esa razón, la Comisión de Disciplina Judicial recomendó la desestimación y archivo de la quere-lla, con el apercibimiento al juez Candelaria Rosa de que en el futuro fuera más cuidadoso en su estilo de redacción para evitar posibles ofensas en sus dictámenes. Informe de la Comisión de Disciplina Judicial, pág. 20.
El 1 de octubre de 2015, el juez Candelaria Rosa pre-sentó un escrito en el que se allanó al informe y a la reco-mendación de la Comisión de Disciplina Judicial. Además, expresó que el proceso disciplinario había sido aleccionador y que en el futuro sería más cuidadoso con su estilo de redacción. Igualmente, el magistrado ofreció sus disculpas y manifestó que sus expresiones en la resolución de inhibi-ción solo fueron un intento de exponer de forma fundamen-tada las razones por las cuales su inhibición constituía la mejor forma de salvaguardar la imparcialidad del Tribunal. Finalmente, el juez Candelaria Rosa nos pidió que tomáramos en consideración que este es su primer pro-*457cedimiento disciplinario y que no existen quejas, querellas o reclamaciones pendientes en su contra.
No obstante, tras estudiar el Informe de la Comisión de Disciplina Judicial y el resto de los documentos en el expe-diente, determinamos que, además de lo imputado original-mente en la querella, la conducta del juez Candelaria Rosa podía ser contraria a los Cánones de Ética Judicial por otros fundamentos. Consecuentemente, se devolvió la querella a la Comisión de Disciplina Judicial con la encomienda de evaluar el texto de la resolución de inhibición para determi-nar si de las expresiones hechas por el magistrado surgía que utilizó el mecanismo de inhibición motu proprio como un subterfugio para retirarse del procedimiento judicial que presidía y de todos en los que participara el licenciado Pietri Torres debido a su insatisfacción con el dictamen del Tribunal de Apelaciones. Además, debía evaluar si ese proceder transgredió los Cánones 1, 3 y 8 de Ética Judicial, 4 LPRA Ap. IV-B, los cuales no fueron imputados en la querella pre-sentada originalmente por la OAT. También, en aras de sal-vaguardar el debido proceso de ley, se le instruyó a la Comi-sión de Disciplina Judicial que brindara al juez Candelaria Rosa la oportunidad de responder y defenderse adecuada-mente de estos señalamientos.
En conformidad con nuestra directriz, el 8 de diciembre de 2015 la Comisión de Disciplina Judicial procuró que el juez Candelaria Rosa y la OAT expresaran su posición al respecto. Oportunamente, el 18 de diciembre de 2016 el juez Candelaria Rosa presentó un escrito titulado Moción en Cumplimiento de Orden Exponiendo Posición. En su escrito afirmó que “su inconformidad confesa” con la reso-lución revocatoria del foro apelativo intermedio no consti-tuyó razón o fundamento para dictar su inhibición. Moción en cumplimiento de orden exponiendo posición, pág. 2. Asi-mismo, aclaró que sus expresiones, “lejos de pretender cir-cunvalar el rigor del mandato emitido por el Tribunal de Apelaciones, o pretender una velada forma de librarse de *458la responsabilidad ministerial que le obligaba, constituyó la manifestación expresa de la pulcritud, transparencia, imparcialidad y objetividad que este guarda al sistema de justicia”. íd. Por su parte, la OAT no presentó escrito alguno. Resolución de la Comisión de Disciplina Judicial de 3 de febrero de 2016, pág. 2.
Luego de analizar el escrito del juez Candelaria Rosa, la Comisión de Disciplina Judicial expuso que, según su cri-terio, no existía evidencia clara, robusta y convincente de que el fundamento para la inhibición del magistrado hu-biera sido su insatisfacción con la decisión emitida por el Tribunal de Apelaciones. Resolución de la Comisión de Disciplina..., pág. 2. Concluyó que la inhibición del juez Candelaria Rosa “estuvo dirigida a salvaguardar la ima-gen de imparcialidad del sistema judicial, así como evitar cualquier apariencia de prejuicio o arbitrariedad en proce-sos judiciales futuros en los que participara el licenciado Pietri Torres”. Íd., pág. 3. Así pues, la Comisión sostuvo su recomendación inicial de desestimar y archivar la querella ya que, a su entender, la conducta del magistrado no in-fringió los Cánones de Ética Judicial. Íd., pág. 4. De igual forma, sugirió nuevamente apercibir al juez Candelaria Rosa “de ser más cuidadoso en su estilo de redacción para evitar posibles ofensas en sus dictámenes”. Íd.
Acogidas las determinaciones de hecho contenidas en el informe de la Comisión y evaluadas las recomendaciones allí señaladas, procedemos a resolver.
i — i f — \
 La Constitución de Puerto Rico —Art. V, Sec. 11, Const. PR, LPRA, Tomo 1— confiere a este Tribunal la au-toridad de atender los procedimientos disciplinarios rela-cionados con los jueces del Tribunal de Primera Instancia y del Tribunal de Apelaciones. Para llevar a cabo esa función aprobamos los Cánones de Ética Judicial. Estos asignan *459ciertos deberes a los jueces con el fin de promover la con-fianza de los ciudadanos en nuestro sistema judicial. In re Sierra Enríquez, 185 DPR 830, 850 (2012); In re Claverol Siaca, 175 DPR 177, 188 (2009). “En el preámbulo de dichos cánones se reconoce la importancia de la función judicial y se impone a los jueces el deber y la responsabilidad de aceptar ciertas restricciones a su conducta, tanto en el ámbito de sus funciones judiciales como en otras activida-des profesionales y personales”. In re Claverol Siaca, supra. La confianza que deposita el Pueblo en la justicia exige que los jueces actúen correctamente y “promuevan la impresión de que actúan conforme a los más altos niveles de principios morales”. In re Hon. Maldonado Torres, 152 DPR 858, 867 (2000). Por tal razón, estos deben actuar con el más escrupuloso sentido de responsabilidad que impone el cargo que ejercen.
Nuestro ordenamiento ético disciplinario re-quiere la existencia de prueba clara, robusta y convincente de que hubo violaciones éticas para imponer sanciones disciplinarias. In re Quiñones Artau, 193 DPR 356, 386 (2015); In re Muñoz, Morell, 182 DPR 738, 750 (2011). Ese estándar “es más alto y sólido que el de preponderancia de la prueba, pero menos exigente y riguroso que el de prueba más allá de duda razonable”. In re Salas Arana, 188 DPR 339, 347 (2013). Aunque puede resultar difícil establecer una definición precisa, hemos descrito la prueba clara, ro-busta y convincente como “aquella evidencia que produce en el juzgador de hechos una convicción duradera de que las contenciones fácticas son altamente probables”. In re Martínez Almodóvar, 180 DPR 805, 820 (2011).
Por otro lado, en múltiples ocasiones hemos mani-festado que no alteraremos las determinaciones de hecho de la Comisión de Disciplina Judicial o de un Comisionado Especial, excepto que se demuestre parcialidad, prejuicio o error manifiesto. In re Hon. Maldonado Torres, supra, pág. 869. Esa norma responde a que la Comisión de Disciplina *460Judicial y los Comisionados Especiales ocupan el papel de juzgador de primera instancia y, por lo tanto, están en me-jor posición para aquilatar la prueba testifical. In re Ortiz Burnet, 152 DPR 542, 548 (2000). No obstante, cuando las determinaciones de hecho están basadas en prueba docu-mental, estamos en igual posición que estos para hacer nuestras propias apreciaciones “y no podemos renunciar a ello sin afectar la efectividad de nuestra función disciplinaria”. Íd., pág. 549. Asimismo, no estamos obliga-dos a acoger el informe que nos presente la Comisión de Disciplina Judicial, sino que podemos adoptar, modificar o rechazar su informe. In re Hon. Maldonado Torres, supra.
Los hechos particulares de este procedimiento demues-tran que las partes sometieron el caso a base del expe-diente, por lo que no fue necesario celebrar una vista evidenciaría. Las partes presentaron ante la Comisión de Disciplina Judicial sus estipulaciones de hecho y sus res-pectivos memorandos de Derecho. Así pues, este Tribunal se encuentra en igual posición que la Comisión de Disci-plina Judicial para evaluar las expresiones que realizó el juez Candelaria Rosa en su resolución de inhibición.
H — I i — I H-H
El Canon 6 de Ética Judicial, supra, regula el comportamiento entre los jueces de nuestro sistema judicial. En particular, este canon dispone que la conducta de los jueces y juezas “estará enmarcada en el respeto mu-tuo, la cordialidad y la colaboración profesional, sin que importen las diferencias en sus posiciones dentro del sis-tema judicial”. íd. Este canon también establece que los jueces y juezas se abstendrán de hacer “críticas infundadas que tiendan a menospreciar el prestigio de sus compañeros jueces o compañeras juezas”. Íd. Los comentarios de este canon lo enmarcan bajo el entendido de que “el correcto ejercicio de las funciones adjudicativas de los jueces su-*461pone actuar de manera cordial, serena, prudente y respetuosa”. íd.
De modo similar, el Canon 14 de Ética Judicial, supra, modela la conducta que deben mantener los jueces en el transcurso de los procesos judiciales. En lo pertinente dispone que
[l]as juezas y los jueces mantendrán su conducta dentro de la debida propiedad y circunspección sin mostrar impaciencia o severidad excesiva. Tampoco harán comentarios ni gestos ajenos al proceso judicial, entendiéndose comprendidos dentro de esta prohibición, aquellos comentarios, expresiones o gestos que envuelvan burla o mofa. No ridiculizarán de modo alguno a abogadas, abogados, partes, testigos, funcionadas o funcio-narios del tribunal ni a otras personas que acudan ante el tribunal.
En ese sentido, hemos dejado claro que los jueces tienen “el deber de tratar con consideración y respeto a los abogados, a cualquier persona que comparezca ante el tribunal y a los funcionarios de la Rama Judicial”. In re Quinones Artau, supra, pág. 381. Así, los jueces están obliga-dos a preservar la dignidad de los procedimientos judiciales y promover un comportamiento regido por el res-peto mutuo. In re Hon. Maldonado Torres, supra, pág. 865. De igual forma, el Canon 14, supra, prohíbe expresamente que los jueces lleven a cabo acciones que pongan en ri-dículo, se burlen o ridiculicen a los funcionarios que inte-gran la Rama Judicial. Íd.
Es responsabilidad de los miembros de la Judica-tura que su comportamiento se caracterice por el respeto mutuo y que esté dirigido a preservar la dignidad de los procesos judiciales. In re Quiñones Artau, supra. Por lo tanto, todas las personas involucradas en el proceso judicial —entiéndase jueces, testigos, abogados y funcionarios del tribunal— tienen el deber de mostrar un comporta-miento cortés hacia los demás participantes. In re Saavedra Serrano, 165 DPR 817, 829 (2005). Lo anterior, simple-*462mente, no puede ser de otra manera. De lo contrario, un ambiente judicial tolerante de la mofa y el irrespeto entre quienes están llamados a administrar prudentemente la justicia ultraja la confianza de la ciudadanía en tan impor-tante pilar del sistema democrático. Ahora bien, en este contexto, respeto no es adular ni rendir pleitesía sino reco-nocer la calidad humana de las personas que componen nuestro sistema de justicia para que impere entre ellos un trato digno, cordial y a la altura de la función que realizan los tribunales. En pocas palabras, es conducirse con la so-lemnidad que requiere el cargo.
De manera análoga, el Canon 23 de Etica Judicial, supra, requiere que el comportamiento de los jueces en público no ponga en duda su capacidad para ejercer su función adjudicativa de manera imparcial. También les exige que sus actuaciones extrajudiciales no deshonren el cargo judicial que ocupan ni interfieran con el desempeño de sus funciones. íd. “Este canon va dirigido a pautar una norma de conducta general que responde a la alta estima y confianza públicas que gozan los miembros de la Judicatura”. In re Claverol Siaca, supra, pág. 190. La fun-ción judicial demanda un tipo de comportamiento, tanto dentro como fuera del tribunal, que enaltezca el cargo judicial y fomente el respeto hacia este. Íd. Véanse, además: In re Cruz Aponte, 159 DPR 170 (2003); In re Nevárez Zavala, 123 DPR 511 (1989).
Finalmente, debemos señalar que el respeto a los tribunales no implica el establecimiento de una censura previa. Por el contrario, la crítica sana y oportuna de la Rama Judicial es una herramienta necesaria para sujetar a los jueces al estricto cumplimiento de sus funciones. Sin embargo, “tales críticas no pueden traspasar los límites de la civilidad y corrección, actitudes o conducta que los jue-ces no vienen obligados a tolerar”. In re Hon. Maldonado Torres, supra, pág. 869.
*463En su resolución de inhibición, el juez Candelaria Rosa exteriorizó su inconformidad con la sentencia del Tribunal de Apelaciones. Comenzó por expresar que el Panel VI de la Región Judicial de Ponce “participio] de una visión dis-torsionada de la función judicial, que propone un para-digma de Juez pusilánime” y denunció que la referida sen-tencia se “decant [ó] por dicho modelo de pusilanimidad judicial”. Por lo tanto, entendió “que la conformidad del Tribunal de Apelaciones con la abierta desobediencia de una orden judicial irradia la noción castrada de Juez” y constituyó una “norma deformada de quehacer judicial”. Más aún, precisó que “dicho concepto de juez timorato ge-nerado por la Sentencia del Tribunal de Apelaciones tiene el efecto de animar el irrespeto”. Además, señaló que “la posibilidad de que dicho Tribunal no haya advertido su propia teoría junto a las consecuencias de la misma corro-bora también a[l ex juez Presidente del Tribunal Supremo, José] Trías [Monge] en cuanto a que el Juez sonámbulo camina por terreno minado”.
Reconocemos que el juez Candelaria Rosa quiso consig-nar los fundamentos de su diferencia de criterio con el Tribunal de Apelaciones y “nunca quiso pretender el signifi-cado literal de sus expresiones, ni mucho menos faltar el respeto mutuo y cordialidad entre los jueces [...] y descre-ditar al Sistema Judicial”. Memorando de Derecho, pág. 1. Sin embargo, este Tribunal no puede abstraerse de los re-sultados y consecuencias de las palabras del juez. Es inescapable notar que el lenguaje que el magistrado empleó para plasmar sus diferencias no fue el apropiado y, con razón, provocó malestar entre sus compañeros jueces del foro apelativo intermedio. Aunque las referencias al con-cepto del juez “pusilánime” y “castrado” cuestionan los efec-tos que sobre él tendría el razonamiento del Tribunal de Apelaciones, encontramos otras expresiones que sobrepa-san los límites de la crítica sana y rayan en la falta de respeto a los magistrados que integraban ese foro. Especí-*464ficamente, nos referimos a los enunciados en tomo a que los jueces del Panel VI de la Región Judicial de Ponce prac-ticaron un quehacer jurídico deforme, participaron de una visión distorsionada de la función judicial y fueron sonám-bulos que caminaron por terreno minado. Esas expresiones constituyeron un ataque infundado, desproporcional e irrespetuoso a la capacidad de estos jueces para llevar a cabo sus funciones y, con o sin intención, menospreciaron el prestigio y la labor que ellos realizaron.
Los jueces deben lidiar a diario con las diferen-cias de criterio existentes entre sus compañeros, ya sea por el manejo de los asuntos en sala, o en la interpretación y aplicación del Derecho. Como consecuencia, deben tener la capacidad de manejar esas diferencias y sobrellevarlas de forma ecuánime y sosegada sin llegar al punto de realizar expresiones ofensivas e irrespetuosas. En este incidente, el juez Candelaria Rosa no supo lidiar con la divergencia de juicio de manera cordial, serena, prudente y respetuosa. El contenido de su resolución de inhibición transcendió la mera defensa de un punto de vista y supuso un ataque a la capacidad de los jueces que revocaron su dictamen. Los jueces tienen la prerrogativa de defender sus respetivos criterios, pero no pueden perder de perspectiva su deber hacia la sociedad que exige mantener la serenidad y cor-dialidad en todo momento para enaltecer el puesto que ocupan.
Conforme reconoció el propio juez Candelaria Rosa, sus expresiones oficiales en la resolución de inhibición pueden interpretarse de forma ofensiva y contrarias al respeto que merecen sus compañeros jueces. Memorando de derecho, pág. 9. Así las interpreta este Tribunal. Por ende, el juez Candelaria Rosa no demostró el respeto y la consideración que exige su cargo y que merecen todos los integrantes de la judicatura. Con su conducta laceró los Cánones 6 y 14 de Ética Judicial, supra. Conviene enfatizar que los cánones mencionados “[n]o se refieren a [un] comportamiento ideal, *465sino a las obligaciones más elementales que deben cumplir los encargados de ejecutar nuestro sistema de justicia”. In re Hon. Ferrán Quintana, 157 DPR 622, 631 (2002).
Ahora bien, entendemos que el juez Candelaria Rosa no incurrió en conducta violatoria del Canon 23 de Ética Judicial, supra. Ese canon se limita a conducta en el contexto extrajudicial. Las infracciones imputadas al juez Candela-ria Rosa surgen de las declaraciones contenidas en una resolución emitida como parte de un proceso judicial. Por lo tanto, este no violó las obligaciones de ese canon.
IV
El Canon 1 de Ética Judicial, 4 LPRA Ap. IV-B, establece que “los jueces respetarán y cumplirán la ley y serán fieles al juramento de su cargo”. Según se desprende de los comentarios del Canon 1, supra, la norma que este precepto establece responde al interés en reconocer que el deber judicial trasciende la fruición de administrar o inter-pretar la ley y se establece con el objetivo de transmitir claramente la idea de que los jueces no están por encima de la ley y son los primeros obligados a respetarla y cumplirla. Íd. El historial de este canon demuestra que está inspirado en la obligación que impone el juramento de fidelidad y toma de posesión que deben prestar los funcio-narios gubernamentales. Mediante este juramento, los miembros de nuestro sistema judicial asumen la obligación de defender y obedecer las leyes sin reserva mental ni pro-pósito de evadirla. Art. 186 del Código Político de 1902, según enmendado, 3 LPRA sec. 601. Asimismo, se compro-meten a desempeñar fielmente los deberes de su cargo. Íd.
En esta misma línea, el Canon 3 de Ética Judicial, 4 LPRA Ap. IV-B, dispone, en su última oración, que “los jueces no abandonarán ni descuidarán las obligaciones de su cargo”. Íd. Según se reconoce en sus comentarios, el Canon 3, supra, establece el carácter prioritario de las obli-*466gaciones de los jueces y prohíbe su abandono o descuido, Íd. Al mismo tiempo, se aclara que este deber de ejercer debidamente las funciones judiciales no solo se extiende a las obligaciones relacionadas a la resolución de casos, sino que también incluye todos aquellos deberes relacionados con el buen funcionamiento de los tribunales. Ese lenguaje se basa en el sexto principio de los Principios de Conducta Judicial de Bangalore, ONU, Comisión de Derechos Humanos, 59na Sesión, Tema lid, E/CN.4/65 (2003). Este ex-pone, en lo pertinente, que un juez no exhibirá conductas incompatibles con el desempeño diligente de las obligacio-nes judiciales (“[a] judge shall not engage in conduct incompatible with the diligent discharge of judicial duties”).
A su vez, el Canon 8 de Ética Judicial, supra, dispone lo siguiente:

Canon 8. Desempeño de funciones adjudicativas

Para el cabal desempeño de sus funciones, las juezas y los jueces serán laboriosos, prudentes, serenos e imparciales. Realizarán sus funciones judiciales de forma independiente, partiendo de una comprensión cuidadosa y consciente de la ley, libre de cualquier influencia ajena, de instigaciones, pre-siones, amenazas o interferencias, ya sean directas o indirec-tas, provenientes de cualquier fuente o por cualquier razón. Enmarcarán sus funciones adjudicativas en el estudio del De-recho y en la diligencia orientada hacia el empeño de descu-brir los hechos esenciales de cada controversia.
La conducta de las juezas y de los jueces ha de excluir la posible apariencia de que son susceptibles de actuar por in-fluencias de personas, grupos, partidos políticos o institucio-nes religiosas, por el clamor público, por consideraciones de popularidad o notoriedad, o por motivaciones impropias.
Este canon enfatiza el principio de la independencia de criterio judicial que debe regir durante las funciones adju-dicativas de los jueces. Esta norma pretende evitar que los jueces tomen decisiones “ensoberbecidos por el poder”. In re Sierra Enríquez, supra, pág. 851; In re Cruz Aponte, supra, pág. 180. Además, su conducta debe excluir la apa-*467riencia de susceptibilidad a influencias políticas, religiosas y públicas, o cualquier otra motivación impropia. Como ya hemos expresado, “aunque la figura del juez está revestida de autoridad, ésta no debe utilizarse indebidamente dentro o fuera del tribunal”. In re Claverol Siaca, supra, pág. 189.
Un examen de la resolución de inhibición del juez Can-delaria Rosa demuestra que este basó su inhibición en su inconformidad con el dictamen del Tribunal de Apelaciones. El magistrado dejó claro en el último párrafo de su resolu-ción que se inhibía a base del Canon 20, supra, “sobre todo porque este Tribunal participa y practica una concepción de Juez que tiene que ver con toda la dignidad, gallardía y prudencia judicial, mientras que nada con la teoría de pusi-lanimidad judicial subyacente en la Sentencia del Tribunal de Apelaciones”. (Énfasis suplido). Informe de la Comisión de Disciplina Judicial, pág. 11. En otras palabras, la razón principal por la cual el juez Candelaria Rosa decidió inhi-birse de todos los casos donde participara el licenciado Pietri Torres foe que el Tribunal de Apelaciones revocó su deter-minación respecto al desacato que le impuso al letrado y lo sujetó al descargo de una “teoría de pusilanimidad judicial”. El propio magistrado comunicó que se inhibió por eso “sobre todo”.
La conducta del juez Candelaria Rosa al utilizar el re-curso de inhibición en protesta contra el Tribunal de Ape-laciones reflejó una seria desobediencia de su deber de des-empeñar cabalmente sus funciones y su juramento de hacerlo fielmente. Invocar el inciso (i) del Canon 20 de Ética Judicial, 4 LPRA Ap. IV-B, para fundamentar su in-hibición con la consecuencia de evadir la decisión del foro apelativo intermedio no fue solo un uso incorrecto de ese recurso, sino que, además, fue un subterfugio que demues-tra un claro abandono y descuido de las obligaciones del cargo de juez del Tribunal de Primera Instancia. Este Tribunal, simple y sencillamente, no puede condonar seme-jante conducta.
*468Contrario a la Comisión de Disciplina Judicial, nos parece que la inhibición del juez Candelaria Rosa bajo esta circunstancia fue la actuación menos prudente para proteger la confianza del Pueblo en la Judicatura. Si bien la inhibición es un asunto que se produce dentro de la con-ciencia moral de un juez en aras de proteger las institucio-nes de justicia y la confianza en la integridad del sistema judicial, no debe procurarse como mosqueo por una revoca-ción y, mucho menos, como escudo para no tener que obe-decer a un tribunal revisor. En ese sentido, la conducta del juez Candelaria Rosa, a todas luces, es contraria a la esen-cia de nuestro sistema judicial jerárquico, cuyo funciona-miento depende de que las decisiones de los tribunales de mayor jerarquía sean acatadas y puestas en vigor por los jueces de los foros de jerarquía inferior. Permitir una ac-tuación en contrario supondría un sistema judicial disfun-cional, carente de todo orden y efectividad. Cuando un juez decide abandonar los procedimientos que tiene asignados porque un tribunal apelativo no comparte su razona-miento, crea un disloque en el funcionamiento del sistema que pone en jaque la propia administración de la justicia. La autoridad y legitimidad del Poder Judicial descansa, necesariamente, en el acatamiento de sus decisiones y mandatos. Más aún, la confianza pública en la Rama Judicial, sin lugar a dudas, se afecta cuando un juez se retira de un caso porque, "sobre todo”, no está conforme con la sentencia del foro de mayor jerarquía y no desea proceder según ordenado.
El juez Candelaria Rosa aduce que se inhibió para evi-tar la apariencia de arbitrariedad o prejuicio contra el li-cenciado Pietri Torres. No nos convence. Si ese fuera el motivo, ¿por qué esperó hasta la sentencia del Tribunal de Apelaciones para inhibirse y no lo hizo tan pronto ocurrió el incidente en sala con el licenciado Pietri Torres? La rea-lidad es que desde la imposición de desacato hasta la reso-lución de inhibición no hubo ningún cambio, ni surgió otra *469situación, en la relación entre el letrado y el magistrado. Tanto el contenido de la resolución como las circunstancias tácticas nos llevan a concluir inexorablemente que el magis-trado se inhibió porque lo revocaron. Debe quedar palmaria-mente claro que en este ejercicio no leemos la mente del juez Candelaria Rosa sino que nos limitamos a lo que él mismo escribió en su resolución de inhibición. De esta manera, re-sulta innecesario elucubrar sobre el proceso reflexivo e in-dagar en el análisis mental que lo llevó a inhibirse pues el juez plasmó sus razones expresamente en tinta y papel.
Los deberes del puesto del juez Candelaria Rosa deman-daban obedecer el mandato del Tribunal de Apelaciones sin reservas y continuar con el cabal desempeño de sus funcio-nes sin abandonarlas abruptamente por una insatisfacción personal con el dictamen del foro de jerarquía mayor.
V
Tras un análisis ponderado de las circunstancias de este procedimiento así como de las actuaciones del juez Candelaria Rosa, concluimos que violó los Cánones 1, 3, 6, 8 y 14 del Código de Ética Judicial, supra, mas no así el Canon 23, supra. La conducta que hoy analizamos se aparta de los principios básicos que establecen esos Cánones de Ética Judicial y que requiere nuestro sistema judicial para un fun-cionamiento adecuado. Tolerar este tipo de desobediencia provocaría el colapso de la estructura jerárquica de la Rama Judicial, integrada por tribunales primarios y tribu-nales apelativos revisores.

Dado que las actuaciones del juez Candelaria Rosa re-sultan claramente incompatibles con su cargo, procede su suspensión de empleo y sueldo. Ahora bien, tras considerar que esta es la primera vez que el magistrado es objeto de un señalamiento ético y evaluadas las excusas que ofreció por sus palabras, ordenamos que la suspensión inmediata de empleo y sueldo se extienda por un plazo de tres meses.


*470
Se dictará sentencia de conformidad.


 El 24 de octubre de 2014 revisamos la sentencia del Tribunal de Apelaciones en el caso criminal CC-2013-0360. En ese entonces expresamos, en lo aquí concer-niente, lo siguiente:
“Es pertinente mencionar que el Ledo. Pietri Torres alegó que el Fiscal mani-festó frente al jurado que sus objeciones se debían a que este tenía miedo. Véase Alegato del Peticionario, pág. 12. Según se desprende de la transcripción del cuarto día del juicio esto fue plant[e]ado ante el Juez en ausencia del jurado y este impartió una instrucción en cuanto a que no se debía hablar en presencia del jurado sobre el caso. [...] Entendemos que el Juez manejó correctamente la situación y que la misma no amerita mayor discusión [...]. (Íd., a la pág. 31, nota 44.)
[[Image here]]
“[E]s menester señalar que el Tribunal de Apelaciones no fue cuidadoso al dis-tinguir entre los incidentes ocurridos en presencia o ausencia del jurado [...]. (Íd., a la pág. 34.)
[[Image here]]
“En otras palabras, de las transcripciones revisadas no podemos colegir que las actuaciones del juzgador laceran la calma y la imparcialidad que deben caracterizar un procedimiento criminal. (Íd., a la pág. 35.)”. Informe de la Comisión de Disciplina Judicial, pág. 12.